I am in accord with the opinion of the majority as it relates to the first and second specifications of negligence set out in the petition. I can not agree that there is not an issue of fact raised upon the third specification of negligence and the answer thereto. This allegation is to the effect that the defendant was negligent in that it failed to have the floodlights placed in such a position in the stadium as to throw light upon the ball batted in the direction in which the plaintiff was seated, so that the plaintiff might have seen the ball coming and averted danger of being injured. This averment, in my judgment, projects a factual question that has not been specifically met by any of the cases cited.
It was the obligation of the defendant to observe the rule of law set out in the first proposition of the syllabus in theCincinnati Base Ball Club Co. v. Eno, 112 Ohio St. 175,147 N.E. 86, that, "One who expressly or by implication invites others to come upon his premises must exercise ordinary care to guard them against danger, and to that end he must exercise ordinary care to render the premises reasonably safe for the invitees."
The defendant in conducting its amusement enterprise has undertaken to provide night baseball, and as a part of the project has simulated daylight and installed equipment appliances which make it possible for the players to exhibit games similar in all particulars to the daylight game. It is obvious that if players are able to carry on a baseball game with the batter facing a pitcher, throwing all types of balls, curves, swift and slow balls, if infielders and outfielders are capable of playing their respective positions and fielding swift balls batted in their direction, that the lighting system must be scientifically correct.
It follows that it is but due care that the defendant install modern equipment scientifically arranged and *Page 332 
placed, so that the spectators as well as the players may at least have the normal protection against batted or thrown balls which would be assured if they make the proper use of their faculties. It is common knowledge that few spectators in the unscreened portion of the grand stand or bleachers are struck by batted balls, because they are able to see the oncoming ball and to avoid being struck.
If, as is alleged, the lighting at the ball park was insufficient to assure the plaintiff that protection which due care on the part of the defendant would have provided, then it may be found negligent and it becomes a factual question whether this negligence was the proximate cause of plaintiff's injuries and whether he was contributorily negligent.
I appreciate that the question of proof would be difficult and it may be doubtful indeed if the plaintiff would be able to establish the averment of the third specification of negligence, but if he did, or if he made a prima facie showing to that effect, it should at least put the defendant upon proof as to the degree of care which it had employed in lighting the ball park.
Cincinnati Base Ball Club Co. v. Eno, supra, is authority for the proposition that it is not a defense to a ball club against all charges of negligence to assert that it has provided a screened portion of the grandstand for spectators. There are situations where there may be liability to a spectator even though there is a screened portion behind which he may have secured a seat at an increased price.
It would be a dangerous policy for the law to pronounce a principle of immunity to ball clubs against ordinary care as related to the construction of its stands or the location or the placing of equipment which has to do with the safety of its patrons. *Page 333